Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/12/2021 has been entered.  As directed by the amendment: claims 1 and 8 have been amended; claims 7, 10, and 15-19 have been cancelled; and claim 20 has been added.  Thus, claims 1-6, 8-9, 11-14, and 20 are pending.
	Applicant’s amendment is sufficient in overcoming the rejections under 35 USC 112 (b) and indicated in the Non-Final Office Action (dated 01/14/2021).  Such rejections are, therefore, withdrawn.
	Further grounds of rejection, necessitated by the amendment, are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 20 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.

	Regarding claim 20, the recitation of “the direction of movement” renders the claim indefinite as “the direction of movement” lacks proper antecedent basis and it is unclear if such movement is intended to refer to the translating the beam along the path recited in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and in view of Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama.
	Regarding claim 1, Furuta discloses a laser processing apparatus (Title; Apparatus and Method for Laser Machining) (para. 0001, laser machining apparatus and method for machining metal plates by using laser beam transmitted from an optical fiber) (Figure 6) (para. 0034, discloses using a laser beam for welding) for welding a workpiece having overlapping, coated elements (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP 2111.02-II.  In this case, the use of the laser processing apparatus to weld a workpiece having overlapping, coated elements is considered to refer to the intended use of the laser processing apparatus and the coated elements being overlapping does not limit or otherwise define the structural limitations of the claim; See also MPEP 2115, the material or article worked upon by an apparatus does not limit apparatus claims) comprising: 

    PNG
    media_image1.png
    390
    675
    media_image1.png
    Greyscale

at least one first laser device (laser oscillators 12a, 12b, and 12c), each first laser device including at least one first optical feed fiber for delivering a first laser beam (output ports of 12a, 12b, and 12c are connected to optical fibers 14a, 14b, and 14c, respectively.  See para. 0047); 
at least one second laser device (laser oscillators 12a, 12b, and 12c), each second laser device including at least one second optical feed fiber for delivering a second laser beam (output ports of 12a, 12b, and 12c are connected to optical fibers 14a, 14b, and 14c, respectively.  See para. 0047);
a beam combiner (62) connected to said first and second optical feed fibers (as shown above and stated in paragraph 0052, “…the laser beams from the laser oscillators 12a, 12b, and 12c are transmitted through the optical fibers 14a, 14b, and 14c, respectively, into the fiber bundle 62 where they are combined with each other…”) and to a core optical fiber (optical fiber 64).
66) that directs a composite laser beam (combined laser beam) to a workpiece to be welded (workpiece 18, which may be steel plates –para. 0032).
Furuta is silent on the core optical fiber being a multi-core optical fiber having a first core with a circular cross-section located in the center of the multi-core optical fiber and a second core with an annular cross-section spaced from and concentric to the first core, wherein said at least one first optical feed fiber is aligned with and connected to the first core of said multi-core optical fiber, and wherein said at least one second optical feed fiber is aligned with and connected to said annular second core of said multi-core optical fiber between the inner and outer diameters thereof, said first and second cores being connectable to a laser processing head to simultaneously direct a composite laser beam comprising a first output laser beam and a second, independent output laser beam to the workpiece to be welded wherein the first output laser beam has a circular cross-section and the second output laser beam has an annular cross-section concentric to and spaced from the first output laser beam at the workpiece.  Furuta is further silent on the first output laser beam being adapted to cause an opening for releasing pressure caused by vaporizing a coating of at least one of the overlapping elements to be welded and the second output laser beam is adapted to substantially cause welding of the overlapping elements, with the creation of the opening by the first output laser beam and the welding by the second output laser beam occurring simultaneously to create a spot weld.

    PNG
    media_image2.png
    317
    619
    media_image2.png
    Greyscale

	Huber teaches that it is known in the art of laser processing apparatus (Abstract; “method of generating a laser beam with different beam profile characteristics.” Para. 0048 discloses laser welding as an application) (Figure 6, shown above, at least one first optical feed fiber 63 with first laser beam 61 and at least one second optical feed fiber 64 with a second laser beam 62, which connect to optics 65) to use a multi-core optical fiber (double clad fiber 1; paragraph 0010 “two cores has an inner fiber core…single outer ring core…”), the multi-core optical fiber having a first core (core 4) with a circular cross-section (paras. 0021 and 0048 discloses core 4 having a diameter.  Core 4 having an at least partially circular cross-section is implied) located in the center of the multi-core optical fiber (as shown above in Figure 6) and a second core (core 6) with an annular cross-section spaced from and concentric to the first core (Concentricity is clearly shown in Figure 6, where paragraphs 0033, 0048, and 0049 disclose core 6 being ring shaped), wherein said at least one first optical feed fiber is aligned with and  wherein said at least one second optical feed fiber is aligned with and connected to said annular second core of said multi-core optical fiber between the inner and outer diameters thereof (under broadest reasonable interpretation “aligned” is defined as “to arrange in a line or so as to be parallel”-www.thefreedictionary.com/aligned, viewed on 10/15/2020.) (optical feed fiber 63 is “aligned” with and connected, at least partially, to core 4 in that fiber 63 is arranged in a line or so as to be parallel with core 4, as shown in Figure 6.  Similarly, optical feed fiber 64 is “aligned” with and connected, at least partially, with core 6 in that fiber 64 is arranged in a line or so as to be parallel with core 6, where such positioning provides at least a portion of fiber 64 between the inner and outer diameters of core 6).

    PNG
    media_image3.png
    265
    414
    media_image3.png
    Greyscale

	Huber further teaches said first and second cores (4 and 6) being connectable to a laser processing head (laser processing machine-para. 0049, which is taken to correspond to the processing head detailed in Furuta) to direct a laser beam (3) comprising a first output laser beam (laser beam 61 from 65) and a second, independent output laser beam (laser beam 62 from 65) (beams 61 and 62 can “have different beam qualities”-para. 0049) (para. 0049; laser beam 3 has a beam profile 51, as shown above, in a first position and, in a second position, has beam profile 53.  See also Para. 0039) to the workpiece to be welded wherein the first output laser beam has a circular cross-section (Figure 5a; para. 0036, “…the emitted laser beam 3 has the beam profile shown in FIG. 5a, i.e. a narrow filled circular profile 51 corresponding to the inner fibre core 4, and a comparatively high beam quality with a sharp focus, as is required for material processing, for example for a laser cutting process…”) and the second output laser beam has an annular cross-section concentric to and spaced from the first output laser beam at the workpiece (Figures 5b and 5c) (para. 0036, “…the emitted laser beam 3 has the wider beam profile shown in FIG. 5b, i.e. a ring profile 52 corresponding to the outer ring core 6, and a comparatively lower beam quality, as is required for material processing, for example for a laser welding process…” and para. 0039, “…the beam is coupled both into the inner fibre core 4 and into the outer ring core 6 of the double-clad fibre 1, the output laser beam 3 has the uniformly filled wide beam profile 53 shown in FIG. 5c with an omitted ring corresponding to the first cladding 5….”).
The advantage of combining the teachings of Huber is that in doing so would provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta with Huber, by replacing the cored para. 0011).
The combination of Furuta and Huber teaches each claimed limitation including the first and second cores of the multi-core optical fiber to direct a composite laser beam.  However, Huber pertains to switching between the first and second output laser beams and, therefore, is silent on simultaneously directing the composite laser beam comprising the first and second output laser beam.  The combination is also silent on first output laser beam being adapted to cause an opening for releasing pressure caused by vaporizing a coating of at least one of the overlapping elements to be welded and the second output laser beam is adapted to substantially cause welding of the overlapping elements.  

    PNG
    media_image4.png
    303
    602
    media_image4.png
    Greyscale

para. 0002, “apparatus for the industrial processing of a material by optical radiation”) (para. 0003, “welding, cutting and marking”) (Figure 1, laser processing apparatus including laser source 2, coupling optics 3, and optical fiber 1-para. 0046 discloses 1 comprising a plurality of cores 7 and/or a plurality of claddings 8.  Source 2 and coupling 3 correspond to the laser device and beam combiner, while optical fiber 1 corresponds to the multi-core optical fiber) 

    PNG
    media_image5.png
    285
    572
    media_image5.png
    Greyscale

to simultaneously direct a composite laser beam comprising a first and second output (para. 0043, “…optical power distribution 16 at the surface 14 of the material 6 has first and second optical powers P1, P2 which are located at first and second radii r1, r2 from the centre of the optical power distribution 16 and which are of substantially higher intensity than a third optical power P3 at a third radius r3 that is smaller than the first and the second radii r1, r2….”) (Fig. 5, para. 0053, “…a ring-shaped distribution 51 with a central zone 52 having a higher power density than the outer region 53….”) (“FIG. 6 a top-hat distribution 61 having a central zone 62 having a higher power density than the outer region 63. FIG. 7 a bell-shaped (such as Gaussian) power distribution 71.”) (para. 0030; “…the energy at the centre of the beam profile is often not required to process the material. It is then possible to process materials with the same processing speeds using optical power levels lower by a factor of between 2 and 20, or alternatively, to process thicker materials with the same optical power levels. Tailoring the guidance profile of the waveguide in order to optimize the power distribution on the surface of the material to be processed can thus be seen to have major economic advantages, particularly with gas-assisted laser cutting where a 100 W of laser radiation having a doughnut, ring, multi-spot, or other power distribution on the surface of the material according to the present invention can have similar performance to a conventional 1 kW or higher power laser that delivers a top-hat or bell-shaped power distribution on the surface of the material….”) (para. 0067, “…An advantage of the power distributions according to the present invention (such as ring shaped, or multiple spots provided by a plurality of cores) is that the power of the laser beam required to process a material can be lower in many applications than if the laser beam were to be provided in the form of a conventional bell-shaped (Gaussian) or top-hat profile. This is because the energy at the centre of the beam profile is often not required to process the material….”).
	The advantage of combining the teachings of Varnham is that in doing so would provide an output beam that has first and second optical powers that produces a power distribution that requires a lower laser power while remaining useful for laser processing a workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber, with Varnham 
	The combination of Furuta, Huber, and Varnham teaches each claimed limitation except for the first output laser beam being adapted to cause an opening for releasing pressure caused by vaporizing a coating of at least one of the overlapping elements to be welded and the second output laser beam is adapted to substantially cause welding of the overlapping elements.  
Oku teaches that it is known in the art of laser welding metal plates (para. 0003; laser welding superposed portion of a plurality of metal plated plates) (Figures 1, 2A-2D, and 3A/3B) (plates 11 and 12 are disclosed as being zinc plated steel plates-para. 0017) for a first output laser beam (first laser beam 18a travels along line K1 from start point P1 to end point P2 on the superposed portion of the lower plate 11 and upper plate 12-para. 0022) being adapted to cause an opening for releasing pressure caused by vaporizing a coating of at least one of the overlapping elements to be welded (para. 0023, zinc existing on the surfaces of plates 11/12 in region 19a is evaporated.  Para. 0026 discloses that for allowing the zinc vapor to escape effectively, the first laser beam 18a is used to form penetration hole 20/21, which penetrates plates 11 and 12.  Accordingly, first laser beam 18a forms an opening that allows, at least partially, pressure caused by zinc vapor to be released) and a second output laser beam (second laser beam 18b; para. 0027, second laser beam 18b is used along the same line K1) is adapted to substantially cause welding of the overlapped elements (para. 0028, second laser beam moves between points P1 and P2 and has the energy density as a general welding laser beam, which makes second laser beam “a general welding laser beam.” See also para. 0036).  
The advantage of combining the teachings of Oku is that in doing so would provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009 and 0036).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber and Varnham, with Oku by replacing the first and second output laser beams of Furuta, as modified by Huber and Varnham, with the teachings of Oku, in order to provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009).
As detailed above, the combination of Furuta, Huber, Varnham, and Oku teaches each claimed limitation except for the creation of the opening by the first output laser beam and the welding by the second output laser beam occurring simultaneously to create a spot weld.
As stated above, Oku teaches the first output laser beam creating the opening and the second output laser beam performing welding.  However, the opening creation and welding in Oku does not occur simultaneously.
The examiner notes that the simultaneity of the creation of the opening and the welding refers to the functionality of the first and second output beams, rather than the structure of the apparatus being claimed.  Accordingly, the examiner notes that the 
However, in order to provide additional evidence, the examiner cites to Katayama for an explicit teaching.
Katayama teaches that it is known in the art of laser welding steel sheets (para. 0001, laser welding method for galvanized steel sheet.  The welding of galvanized steel sheets is considered to correspond to the zinc plated steel plates of Oku and the zinc-coated steel plates of the instant application-see para. 0034) (Figures 1-4 galvanized steel sheets 20 and 21-para. 0053, which corresponds to plates 12 and 11 of Oku) (para. 0036 of discloses using an output of 20 kW or less, while para. 0037 discloses 5 kW, 7 kW, etc., which correspond to para. 0035 of Oku discloses using a 4kW output) that overlying galvanized steel sheets and irradiating a weld portion with a laser results in the formation of hole defects, such as pits, porosities and worm holes due to the zinc in the galvanized layers blowing away surrounding molten metal when evaporating or remaining in the molten metal as bubbles (para. 0004). Katayama teaches that the galvanized steel sheets (20/21) are irradiated by the laser such that an elongated hole (keyhole 42) is produced by venting metal vapor (para. 0067-0068) and that zinc vapor produced by the evaporation of zinc is vented through the elongated hole without adversely affecting the molten pool (para. 0014) (see also para. 0070, plume 41 includes zinc vapor) [such formation of the keyhole and the venting of zinc vapor of Katayama corresponds to the same of Oku and the zinc-coating disclosed in para. 0034 of the instant application].
42) and the welding of the of the overlapping elements (20/21) occurs simultaneously to create a weld (weld bead 48, molten region 40/42/45/47) (para. 0013, “…irradiating includes applying the laser to travel at a predetermined power density and at a predetermined traveling velocity so as to partially and temporarily form an elongated hole in a molten pool extending backward from a laser irradiation spot at least in the steel sheet on the surface side, whereby metal vapor produced by laser irradiation is vented through the elongated hole backward in a laser traveling direction and in a laser irradiation source side….” Para. 0020, “…the elongated hole is formed in the molten pool formed by laser irradiation and made of molten steel so that when zinc in the plated layer located below the elongated hole evaporates, the zinc may not blow away molten metal which would normally exist above the zinc….” Para. 0028, “…laser energy at a density higher than heretofore used is applied to a weld portion at a speed higher than heretofore. Accordingly, in laser lap welding for a galvanized steel sheet having a sheet thickness and a galvanized layer thickness such as defined above, sounder welding can be performed. Metal existing in the middle of the irradiation surface of the steel sheet in the weld portion, i.e., existing at the center of the focal point and on the line along the traveling direction, is irradiated for a longer time than side portions (directions perpendicular to the traveling direction) of the irradiation surface, and therefore evaporates earlier as well as escapes obliquely upward toward the back while pushing the surrounding molten metal sideways and backward of the traveling direction. Accordingly, an elongated recess (elongated keyhole) is rapidly formed in the molten pool. Furthermore, this elongated recess comes 
Katayama provides motivation for creating the keyhole during welding in that by doing so the keyhole is rapidly formed such that vapor from evaporating material escapes obliquely upward toward the back of molten pool, thereby resulting in sound laser weld (para. 0028) where molten metal around and above the vapor is not blown away and the vapor does not remain in the molten pool (para. 0070).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber, Varnham, and Oku, with Katayama by replacing temporal relationship between the creation of the opening and the welding of Furuta, as modified by Huber, Varnham, and Oku, with the teachings of Katayama, in order to rapidly form the opening (keyhole) such that vapor from evaporating material escapes obliquely upward toward the back of molten pool, thereby resulting in sound laser weld (para. 0028) where molten metal around and above the vapor is not blown away and the vapor does not remain in the molten pool (para. 0070).
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
As stated above, Oku further teaches the workpiece comprises a first coated steel plate and a second coated steel plate (zinc plated steel plates 11 and 12) (Furthermore, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  Accordingly, the workpiece comprising first and second coated steel plates is regarded as the material or article worked upon by the claimed apparatus and is not considered to offer a patentable distinction over the prior art), the first output laser beam (first laser beam 18a travels along line K1 from start point P1 to end point P2 on the superposed portion of the lower plate 11 and upper plate 12-para. 0022) for causing an opening for releasing pressure caused by vaporizing coating (para. 0023, zinc existing on the surfaces of plates 11/12 in region 19a is evaporated.  Para. 0026 discloses that for allowing the zinc vapor to escape effectively, the first laser beam 18a is used to form penetration hole 20/21, which penetrates plates 11 and 12.  Accordingly, first laser beam 18a forms an opening that allows, at least partially, pressure caused by zinc vapor to be released) and the second output laser beam (second laser beam 18b; para. 0027, second laser beam 18b is used along the same line K1) for substantially causing welding of the plates (para. 0028, second laser beam moves between points P1 and P2 and has the energy density as a general welding laser beam, which makes second laser beam “a general welding laser beam”).  
The advantage of combining the teachings of Oku is that in doing so would provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009 and 0036).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, by replacing the first and second output laser beams of Furuta, as modified by Huber and Varnham, with the teachings of Oku, in order to provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009 and 0036).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image6.png
    303
    730
    media_image6.png
    Greyscale

Huber further teaches wherein the center (centerline A) of a first optical feed fiber (fiber 63) adapted to guide a first laser beam (laser beam 61) is aligned with the center (centerline C) of said first core (core 4) of said multi-core optical fiber (1) and the center (centerline B) of at least one second optical feed fiber (fiber 64) adapted to guide a second laser beam (laser beam 62) is aligned between the inner and outer diameters (as annotated above) of said second annular core (core 6) (centerlines B resides between the inner and outer diameter of core 6) of said multi-core optical fiber (1) (under broadest reasonable interpretation “aligned” is defined as “to arrange in a line or so as to be parallel”-www.thefreedictionary.com/aligned, viewed on 10/15/2020.  As such, those of ordinary skill in the art would consider centerline A to be aligned with centerline C and centerline B to be aligned with the inner and outer diameters of core 6 in that they are, respectively, arranged so as to be parallel.  Please note, the claim language does not recite or require collinearity). 
The advantage of combining the teachings of Huber is that in doing so would provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, by replacing the cored optical fiber and adding to the composite laser beam of Furuta, with the teachings of Huber, in order to provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation.
Furuta further teaches the second optical feed fibers are four, eight or sixteen, (para. 0047 discloses that the number of laser oscillators is not restrictive and two or more may be provided, where three are shown in Figure 6.  It follows then that if four oscillators are used-12a, 12b, 12c, 12d-, then four optical fibers-14a, 14b, 14c, 14d-would be provided) and symmetrically interfaced with the core optical fiber (64) (As shown in Figure 6, optical fibers 14a, 14b, etc. are symmetrically interfaced with optical fiber 64).
Furuta is silent on the optical feed fibers being symmetrically interfaced with the cross-section of said second annular core of said multi-core optical fiber.

    PNG
    media_image2.png
    317
    619
    media_image2.png
    Greyscale

Huber teaches optical feed fibers (fibers 63 and 64) being symmetrically interfaced (as shown above) with the cross-section of said second annular core (6) of said multi-core optical fiber (1).
The advantage of combining the teachings of Huber is that in doing so would provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
para. 0011).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama, and in further view of Furuta et al. (U.S. Publication 2010/0163537; figure 7), hereinafter Furuta Fig. 7.
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Furuta does not explicitly disclose the laser oscillators (12a, 12b,12c) being fiber lasers, however, Furuta teaches in an alternative embodiment (Figure 7) wherein said at least one first laser device is a fiber laser (para. 0055, laser oscillators are made of fiber laser oscillators 84a, 84b, and 84c)
para. 0034).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, with Furuta Fig. 7, by replacing the laser oscillator of Furuta, with the teachings of Furuta Fig. 7, in order to provide a laser source (device) that has a wavelength that can be transmitted by the use of optical fiber (para. 0034).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama, and in further view of Nowak et al. (U.S. Publication 2011/0042361), hereinafter Nowak.
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation except for a control unit functionally connected to said first and second laser devices, to individually control the power density in said first and/or second output laser beams.
Nowak teaches that it is known in the art of laser processing (para. 0001, “laser beam welding…for joining superalloy materials or clad metals”) (Figures 5 and 7) to use a control unit (controller 704) functionally connected to first and second laser devices (laser 700 and 702, which output respective first laser beam 508 and second laser beam 510-para. 0040), to individually control the power density in said first and/or second output laser beams (Para. 0040, controller 704 is coupled to lasers 700 and 702 at controls the “power level of each laser beam”. See also para. 0042, controlling power levels, frequency levels, travel speed, etc. and that such are chosen to be high enough for welding yet low enough to avoid undesirable heat damage.  Beams 508 and 510 include a power level between 500-20,000 Watts).
The advantage of combining the teachings of Nowak is that in doing so would provide a means for controlling the power level of the first and second laser devices (para. 0040 and 0042), while preventing undesirable heat damage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, with Nowak, by adding to the laser processing apparatus of Furuta, and in particular, to the first and second laser devices, with the teachings of Nowak, in order to provide a means for controlling the power level of the first and second laser devices (para. 0040 and 0042), while preventing undesirable heat damage.
Claims 8, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, and Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and in further view of Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama.
	Regarding claim 8, Furuta discloses a method for welding a workpiece with a laser beam (Title; Apparatus and Method for Laser Machining) (para. 0001, laser machining apparatus and method for machining metal plates by using laser beam transmitted from an optical fiber) (Figure 6) (para. 0034, discloses using a laser beam for welding) comprising: 

    PNG
    media_image1.png
    390
    675
    media_image1.png
    Greyscale

generating at least one first laser beam in at least one first laser device (from laser oscillators 12a, 12b, and 12c) and delivering the at least one first laser beam through at least one first optical feed fiber (output ports of 12a, 12b, and 12c are connected to optical fibers 14a, 14b, and 14c, respectively.  See para. 0047); 
generating at least second first laser beam in at least one second laser device (from laser oscillators 12a, 12b, and 12c) and delivering the at least one second laser beam through at least one second optical feed fiber (output ports of 12a, 12b, and 12c are connected to optical fibers 14a, 14b, and 14c, respectively.  See para. 0047
combining said first and second laser beams (as shown above and stated in paragraph 0052, “…the laser beams from the laser oscillators 12a, 12b, and 12c are transmitted through the optical fibers 14a, 14b, and 14c, respectively, into the fiber bundle 62 where they are combined with each other…”) in a core optical fiber (optical fiber 64).
Furuta further teaches a laser processing head (66) that directs a composite laser beam (combined laser beam) to a workpiece to be welded (workpiece 18, which may be steel plates –para. 0032) and translating the composite laser beam along a path with respect to the workpiece (as implied by the weld line shown in Figure 6, the combined laser beam is translated along the weld line).
Furuta is silent the workpiece having overlapping, coated elements, the core optical fiber being a multi-core optical fiber having a first core with a circular cross-section located in the center of the multi-core optical fiber and a second core with an annular cross-section spaced from and concentric to the first core, wherein said at least one first optical feed fiber is aligned with and connected to the first core of said multi-core optical fiber wherein said at least one second optical feed fiber is aligned with and connected to said annular second core of said multi-core optical fiber between the inner and outer diameters thereof, simultaneously directing a composite laser beam comprising a first output laser beam and an independent second output laser beam to the workpiece to be welded, wherein the first output laser beam has a circular cross-section and the second output laser beam has an annular cross-section concentric to and spaced from the first output laser beam at the workpiece.  Furuta is further silent welding the overlapping elements with the second output laser beam and creating an 

    PNG
    media_image2.png
    317
    619
    media_image2.png
    Greyscale

	Huber teaches that it is known in the art of laser processing (Abstract; “method of generating a laser beam with different beam profile characteristics.” Para. 0048 discloses laser welding as an application) (Figure 6, shown above, at least one first optical feed fiber 63 with first laser beam 61 and at least one second optical feed fiber 64 with a second laser beam 62, which connect to optics 65) to use a multi-core optical fiber (double clad fiber 1; paragraph 0010 “two cores has an inner fiber core…single outer ring core…”), the multi-core optical fiber having a first core (core 4) with a circular cross-section (paras. 0021 and 0048 discloses core 4 having a diameter.  Core 4 having an at least partially circular cross-section is implied) located in the center of the multi-as shown above in Figure 6) and a second core (core 6) with an annular cross-section spaced from and concentric to the first core (Concentricity is clearly shown in Figure 6, where paragraphs 0033, 0048, and 0049 disclose core 6 being ring shaped), wherein said at least one first optical feed fiber is aligned with and connected to the first core of said multi-core optical fiber, and wherein said at least one second optical feed fiber is aligned with and connected to said annular second core of said multi-core optical fiber between the inner and outer diameters thereof (under broadest reasonable interpretation “aligned” is defined as “to arrange in a line or so as to be parallel”-www.thefreedictionary.com/aligned, viewed on 10/15/2020.) (optical feed fiber 63 is “aligned” with and connected, at least partially, to core 4 in that fiber 63 is arranged in a line or so as to be parallel with core 4, as shown in Figure 6.  Similarly, optical feed fiber 64 is “aligned” with and connected, at least partially, with core 6 in that fiber 64 is arranged in a line or so as to be parallel with core 6, where such positioning provides at least a portion of fiber 64 between the inner and outer diameters of core 6).

    PNG
    media_image3.png
    265
    414
    media_image3.png
    Greyscale

	Huber further teaches directing a laser beam (3) comprising a first output laser beam (laser beam 61 from 65) and an independent second output laser beam (laser beam 62 from 65) (beams 61 and 62 can “have different beam qualities”-para. 0049) (para. 0049; laser beam 3 has a beam profile 51, as shown above, in a first position and, in a second position, has beam profile 53.  See also Para. 0039) from the multi-core optical fiber to the workpiece to be welded, wherein the first output laser beam has a circular cross-section (Figure 5a; para. 0036, “…the emitted laser beam 3 has the beam profile shown in FIG. 5a, i.e. a narrow filled circular profile 51 corresponding to the inner fibre core 4, and a comparatively high beam quality with a sharp focus, as is required for material processing, for example for a laser cutting process…”) and the second output laser beam has an annular cross-section concentric to and spaced from the first output laser beam at the workpiece (Figures 5b and 5c) (para. 0036, “…the emitted laser beam 3 has the wider beam profile shown in FIG. 5b, i.e. a ring profile 52 corresponding to the outer ring core 6, and a comparatively lower beam quality, as is required for material processing, for example for a laser welding process…” and para. 0039, “…the beam is coupled both into the inner fibre core 4 and into the outer ring core 6 of the double-clad fibre 1, the output laser beam 3 has the uniformly filled wide beam profile 53 shown in FIG. 5c with an omitted ring corresponding to the first cladding 5….”).
The advantage of combining the teachings of Huber is that in doing so would provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
para. 0011).
The combination of Furuta and Huber teaches each claimed limitation including the first and second cores of the multi-core optical fiber directing a composite laser beam.  However, Huber pertains to switching between the first and second output laser beams and, therefore, is silent on simultaneously directing the composite laser beam comprising the first and second output laser beam.  The combination is also silent on the workpiece having overlapping, coated elements and welding the overlapping elements with the second output laser beam and creating an opening in the coating with the first output laser beam in order to release pressure caused by vaporization of the coating.

    PNG
    media_image4.png
    303
    602
    media_image4.png
    Greyscale

Varnham teaches that it is known in the art of laser processing (para. 0002, “apparatus for the industrial processing of a material by optical radiation”) (para. 0003, “welding, cutting and marking”) (Figure 1, laser processing apparatus including laser source 2, coupling optics 3, and optical fiber 1-para. 0046 discloses 1 comprising a plurality of cores 7 and/or a plurality of claddings 8.  Source 2 and coupling 3 correspond to the laser device and beam combiner, while optical fiber 1 corresponds to the multi-core optical fiber) 

    PNG
    media_image5.png
    285
    572
    media_image5.png
    Greyscale

para. 0043, “…optical power distribution 16 at the surface 14 of the material 6 has first and second optical powers P1, P2 which are located at first and second radii r1, r2 from the centre of the optical power distribution 16 and which are of substantially higher intensity than a third optical power P3 at a third radius r3 that is smaller than the first and the second radii r1, r2….”) (Fig. 5, para. 0053, “…a ring-shaped distribution 51 with a central zone 52 having a higher power density than the outer region 53….”) (“FIG. 6 a top-hat distribution 61 having a central zone 62 having a higher power density than the outer region 63. FIG. 7 a bell-shaped (such as Gaussian) power distribution 71.”) (para. 0030; “…the energy at the centre of the beam profile is often not required to process the material. It is then possible to process materials with the same processing speeds using optical power levels lower by a factor of between 2 and 20, or alternatively, to process thicker materials with the same optical power levels. Tailoring the guidance profile of the waveguide in order to optimize the power distribution on the surface of the material to be processed can thus be seen to have major economic advantages, particularly with gas-assisted laser cutting where a 100 W of laser radiation having a doughnut, ring, multi-spot, or other power distribution on the surface of the material according to the present invention can have similar performance to a conventional 1 kW or higher power laser that delivers a top-hat or bell-shaped power distribution on the surface of the material….”) (para. 0067, “…An advantage of the power distributions according to the present invention (such as ring shaped, or multiple spots provided by a plurality of cores) is that the power of the laser beam required to process a material can be lower in many applications than if the laser beam were to be provided in the form of a conventional bell-shaped (Gaussian) or top-hat profile. This is because the energy at the centre of the beam profile is often not required to process the material….”).
	The advantage of combining the teachings of Varnham is that in doing so would provide an output beam that has first and second optical powers that produces a power distribution that requires a lower laser power while remaining useful for laser processing a workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber, with Varnham by replacing switched output of Huber, with the teachings of Varnham, in order to provide an output beam that has first and second optical powers that produces a power distribution that requires a lower laser power while remaining useful for laser processing a workpiece.
	The combination of Furuta, Huber, and Varnham teaches each claimed limitation except for the workpiece having overlapping, coated elements and welding the overlapping elements with the second output laser beam and creating an opening in the coating with the first output laser beam in order to release pressure caused by vaporization of the coating, and the welding with the second output laser beam and the creation of the opening with the first output laser beam occurring simultaneously.
Oku teaches that it is known in the art of laser welding metal plates (para. 0003; laser welding superposed portion of a plurality of metal plated plates) (Figures 1, 2A-2D, and 3A/3B) (plates 11 and 12 are disclosed as being zinc plated steel plates-para. 0017) for the workpiece to have overlapping, coated elements to be welded (Figures 1, 2A-2D, and 3A/3B clearly show plates 11 and 12 overlapping each other), and welding second laser beam 18b; para. 0027, second laser beam 18b is used along the same line K1) (para. 0028, second laser beam moves between points PI and P2 and has the energy density as a general welding laser beam, which makes second laser beam "a general welding laser beam. See also para. 0038) and creating an opening in the coating with the first output laser beam in order to release pressure caused by vaporization of the coating (first laser beam 18a travels along line K1 from start point PI to end point P2 on the superposed portion of the lower plate 11 and upper plate 12-para. 0022) (para. 0023, zinc existing on the surfaces of plates 11/12 in region 13a is evaporated. Para. 0028 discloses that for allowing the zinc vapor to escape effectively, the first laser beam 18a is used to form penetration hole 20/21, which penetrates plates 11 and 12. Accordingly, first laser beam 18a forms an opening that allows, at least partially, pressure caused by zinc vapor to be released).
The advantage of combining the teachings of Oku is that in doing so would provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009 and 0036), where such weld has a high welding strength (para. 0036).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber and Varnham, with Oku by replacing the first and second output laser beams of Furuta, as modified by Huber and Varnham, with the teachings of Oku, in order to provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009 and 0036), where such weld has a high welding strength (para. 0036).

As stated above, Oku teaches the first output laser beam creating the opening and the second output laser beam performing welding.  However, the opening creation and welding in Oku is not explicitly disclosed as occuring simultaneously.
Katayama teaches that it is known in the art of laser welding steel sheets (para. 0001, laser welding method for galvanized steel sheet.  The welding of galvanized steel sheets is considered to correspond to the zinc plated steel plates of Oku and the zinc-coated steel plates of the instant application-see para. 0034) (Figures 1-4 galvanized steel sheets 20 and 21-para. 0053, which corresponds to plates 12 and 11 of Oku) (para. 0036 of discloses using an output of 20 kW or less, while para. 0037 discloses 5 kW, 7 kW, etc., which correspond to para. 0035 of Oku discloses using a 4kW output) (paragraphs 0027, 0029, 0033, 0036, and 0065 refer to a Gaussian distribution) that overlying galvanized steel sheets and irradiating a weld portion with a laser results in the formation of hole defects, such as pits, porosities and worm holes due to the zinc in the galvanized layers blowing away surrounding molten metal when evaporating or remaining in the molten metal as bubbles (para. 0004). Katayama teaches that the galvanized steel sheets (20/21) are irradiated by the laser such that an elongated hole (keyhole 42) is produced by venting metal vapor (para. 0067-0068) and that zinc vapor produced by the evaporation of zinc is vented through the elongated hole without adversely affecting the molten pool (para. 0014) (see also para. 0070, plume 41 includes zinc vapor) [such formation of the keyhole and the venting of zinc vapor of 
Katayama teaches that the creation of the opening (42) and the welding of the of the overlapping elements (20/21) occurs simultaneously to create a weld (weld bead 48, molten region 40/42/45/47) (para. 0013, “…irradiating includes applying the laser to travel at a predetermined power density and at a predetermined traveling velocity so as to partially and temporarily form an elongated hole in a molten pool extending backward from a laser irradiation spot at least in the steel sheet on the surface side, whereby metal vapor produced by laser irradiation is vented through the elongated hole backward in a laser traveling direction and in a laser irradiation source side….” Para. 0020, “…the elongated hole is formed in the molten pool formed by laser irradiation and made of molten steel so that when zinc in the plated layer located below the elongated hole evaporates, the zinc may not blow away molten metal which would normally exist above the zinc….” Para. 0028, “…laser energy at a density higher than heretofore used is applied to a weld portion at a speed higher than heretofore. Accordingly, in laser lap welding for a galvanized steel sheet having a sheet thickness and a galvanized layer thickness such as defined above, sounder welding can be performed. Metal existing in the middle of the irradiation surface of the steel sheet in the weld portion, i.e., existing at the center of the focal point and on the line along the traveling direction, is irradiated for a longer time than side portions (directions perpendicular to the traveling direction) of the irradiation surface, and therefore evaporates earlier as well as escapes obliquely upward toward the back while pushing the surrounding molten metal sideways and backward of the traveling direction. Accordingly, an elongated recess (elongated 
Katayama provides motivation for creating the keyhole during welding in that by doing so the keyhole is rapidly formed such that vapor from evaporating material escapes obliquely upward toward the back of molten pool, thereby resulting in sound laser weld (para. 0028) where molten metal around and above the vapor is not blown away and the vapor does not remain in the molten pool (para. 0070).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by Huber, Varnham, and Oku, with Katayama by replacing temporal relationship between the creation of the opening and the welding of Furuta, as modified by Huber, Varnham, and Oku, with the teachings of Katayama, in order to rapidly form the opening (keyhole) such that vapor from evaporating material escapes obliquely upward toward the back of molten pool, thereby resulting in sound laser weld (para. 0028) where molten metal around and above the vapor is not blown away and the vapor does not remain in the molten pool (para. 0070).
Regarding claim 11, the primary combination, as applied in claim 8, teaches each claimed limitation.
While Furuta teaches the claimed composite beam being directed to the workpiece, and Huber teaches the first and second core, neither Furuta or Huber teach the workpiece comprising a first plate and a second plate, whereby the first output laser 
However, Oku, as stated above, teaches the workpiece comprising a first plate and a second plate (plates 11 and 12), whereby the first output laser beam (first laser beam 18a travels along line K1 from start point P1 to end point P2 on the superposed portion of the lower plate 11 and upper plate 12-para. 0022) causes an opening through the first plate to the second plate (para. 0023, zinc existing on the surfaces of plates 11/12 in region 19a is evaporated.  Para. 0026 discloses that for allowing the zinc vapor to escape effectively, the first laser beam 18a is used to form penetration hole 20/21, which penetrates plates 11 and 12.  Accordingly, first laser beam 18a forms an opening through the first and second plates, best shown in Figures 2c-2d) and the second output laser beam (second laser beam 18b; para. 0027, second laser beam 18b is used along the same line K1) substantially causes welding of the plates (para. 0028, second laser beam moves between points P1 and P2 and has the energy density as a general welding laser beam, which makes second laser beam “a general welding laser beam.”  See also para. 0036).  
The advantage of combining the teachings of Oku is that in doing so would provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009), where such weld has high welding strength (para 0036).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by above, with Oku by replacing the workpiece and the first and second output laser beams of Furuta, as para. 0009), where such weld has high welding strength (para 0036).
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation.
As stated above, Oku teaches the plates being coated steel plates (zinc plated steel plates-Abstract, para. 0017) and the first output laser beam (18a) causes an opening (20/21) for releasing pressure caused by vaporizing coating of the second plate (para. 0023, zinc existing on the surfaces of plates 11/12 in region 19a is evaporated.  Para. 0026 discloses that for allowing the zinc vapor to escape effectively, the first laser beam 18a is used to form penetration hole 20/21, which penetrates plates 11 and 12.  Accordingly, first laser beam 18a forms an opening that allows, at least partially, pressure caused by zinc vapor to be released).
The advantage of combining the teachings of Oku is that in doing so would provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009), where such weld has high welding strength (para 0036).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified by above, with Oku by replacing the workpiece and the first and second output laser beams of Furuta, as modified by Huber, with the teachings of Oku, in order to provide a means for preventing melting defects (such as blowholes) when welding zinc plated steel plates (para. 0009), where such weld has high welding strength (para 0036).
Regarding claim 13, the primary combination, as applied in claim 8, teaches each claimed limitation.

    PNG
    media_image6.png
    303
    730
    media_image6.png
    Greyscale

Huber further teaches aligning the center (centerline A) of a first optical feed fiber (fiber 63) with the center (centerline C) of said first core (core 4) which is central in the cross-section of said multi-core optical fiber (1), and aligning the center (centerline B) of a second optical feed fiber (fiber 64) between the inner and outer diameters (as annotated above) of an second annular core concentric to said first core (core 6) (centerlines B resides between the inner and outer diameter of core 6) (under broadest reasonable interpretation “aligned” is defined as “to arrange in a line or so as to be parallel”-www.thefreedictionary.com/aligned, viewed on 10/15/2020.  As such, those of ordinary skill in the art would consider centerline A to be aligned with centerline C and centerline B to be aligned with the inner and outer diameters of core 6 in that they are, respectively, arranged so as to be parallel.  Please note, the claim language does not recite or require collinearity). 
para. 0011).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, by replacing the cored optical fiber and adding to the composite laser beam of Furuta, with the teachings of Huber, in order to provide an optical fiber that allows for different beam profile characteristics, which would enable the apparatus to use a beam having good quality with a sharp focus for laser cutting processes, as well as, a beam having almost uniform intensity distribution for welding process, thereby enabling the apparatus to be used for multiple laser processing methods (para. 0011).
Regarding claim 20, the primary combination, as applied to claim 8, teaches each claimed limitation and further teaches wherein the leading edge of the second output laser beam in the direction of movement of the composite laser beam causes a first intensity peak in the workpiece and the rear edge of the second output laser beam in the direction of movement causes a second intensity peak in the workpiece.
Furuta, as applied above, discloses translating the composite beam along a path.
Huber, as applied above, teaches the first output laser beam and the second output laser beam (beams 61 and 62 can “have different beam qualities”-para. 0049), where the different beam profile characteristics allow for the laser beam to have good para. 0011).
Varnham, as applied above, teaches the composite beam comprising the first output laser beam and the second output laser beam.
The above combination would require the second output laser beam to have a leading edge in the direction of translation and a rear, or following edge, with the intensities in the respective edges corresponding to the first intensity peak and second intensity peak in the workpiece.
Furthermore, Katayama, as applied above, teaches that “…irradiating includes applying the laser to travel at a predetermined power density and at a predetermined traveling velocity so as to partially and temporarily form an elongated hole in a molten pool extending backward from a laser irradiation spot at least in the steel sheet on the surface side, whereby metal vapor produced by laser irradiation is vented through the elongated hole backward in a laser traveling direction and in a laser irradiation source side….” (para. 0013) and that “…laser energy at a density higher than heretofore used is applied to a weld portion at a speed higher than heretofore. Accordingly, in laser lap welding for a galvanized steel sheet having a sheet thickness and a galvanized layer thickness such as defined above, sounder welding can be performed. Metal existing in the middle of the irradiation surface of the steel sheet in the weld portion, i.e., existing at the center of the focal point and on the line along the traveling direction, is irradiated for a longer time than side portions (directions perpendicular to the traveling direction) of the irradiation surface, and therefore evaporates earlier as well as escapes obliquely with paragraphs 0027, 0029, 0033, 0036, and 0065 refer to a Gaussian distribution).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama, and in further view of Nowak et al. (U.S. Publication 2011/0042361), hereinafter Nowak.
Regarding claim 9, the primary combination, as applied in claim 8, teaches each claimed limitation except as detailed below.
While Furuta, as modified, teaches the claimed composite laser beam, Furuta is silent on the power density in said first and second output beams being controlled individually by means of a control unit which is functionally connected to said first and/or second laser devices.
Nowak teaches that it is known in the art of laser processing (para. 0001, “laser beam welding…for joining superalloy materials or clad metals”) (Figures 5 and 7) the power density in said first and second output beams (laser 700 and 702, which output respective first laser beam 508 and second laser beam 510-para. 0040) is controlled individually by means of a control unit (control 704) which is functionally connected to said first and/or second laser devices (Para. 0040, controller 704 is coupled to lasers 700 and 702 at controls the “power level of each laser beam”. See also para. 0042, controlling power levels, frequency levels, travel speed, etc. and that such are chosen to be high enough for welding yet low enough to avoid undesirable heat damage.  Beams 508 and 510 include a power level between 500-20,000 Watts).
The advantage of combining the teachings of Nowak is that in doing so would provide a means for controlling the power level of the first and second laser devices (para. 0040 and 0042), while preventing undesirable heat damage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, with Nowak, by adding to the laser processing apparatus of Furuta, and in particular, to the first and second laser devices, with the teachings of Nowak, in order to provide a means for controlling the power level of the first and second laser devices (para. 0040 and 0042), while preventing undesirable heat damage.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (U.S. Publication 2010/0163537), hereinafter Furuta, in view of Huber et al. (U.S. Publication 2013/0223792), hereinafter Huber, Varnham et al. (U.S. Publication 2006/0219673), hereinafter Varnham, Oku et al. (U.S. Publication 2009/0266801), hereinafter Oku, and Katayama et al. (U.S. Publication 2011/0095002), hereinafter Katayama, and in further view of Furuta et al. (U.S. Publication 2010/0163537; figure 7), hereinafter Furuta Fig. 7.
Regarding claim 14, the primary combination, as applied in claim 8, teaches each claimed limitation.
Furuta does not explicitly disclose the laser oscillators (12a, 12b,12c) being fiber lasers, however, Furuta teaches in an alternative embodiment (Figure 7) wherein said at least one first laser device is a fiber laser (para. 0055, laser oscillators are made of fiber laser oscillators 84a, 84b, and 84c)
The advantage of combining the teachings of Furuta Fig. 7 is that in doing so would provide a laser source (device) that has a wavelength that can be transmitted by the use of optical fiber (para. 0034).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuta, as modified above, with Furuta Fig. 7, by replacing the laser oscillator of Furuta, with the teachings of Furuta Fig. 7, in order to provide a laser source (device) that has a wavelength that can be transmitted by the use of optical fiber (para. 0034).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761